Exhibit 10.24

Graphic [hayn-20200930xex10d24001.jpg]

HAYNES INTERNATIONAL, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

Dear PARTICIPANT,

The Compensation Committee of the Board of Directors of Haynes International,
Inc. (the “Company”) on DATE OF GRANT (“Date of Grant”) has granted you an
option (the “Option”) to purchase NUMBER OF SHARES Shares of the Company’s
Common Stock, $0.001 par value (the “Shares”), pursuant to the Haynes
International, Inc. 2020 Incentive Compensation Plan (the “Plan”), upon the
following terms and conditions of this Nonqualified Stock Option Agreement
(“Agreement”):

1. PURCHASE PRICE OF THE OPTION.  The purchase price of the Shares subject to
the Option is $FMV per Share which is equal to the Fair Market Value per Share
as of the close of trading on the business day immediately preceding the Date of
Grant.  You must pay this purchase price by personal or bank cashier’s check at
the time the Option is exercised; provided, however, that, with the approval of
the Committee, you may exercise the Option by (i) tendering to the Company
certificates representing whole Shares owned by you duly endorsed for transfer,
or (ii) surrendering a sufficient portion of the vested Option based on the
difference between the exercise price of the Option and the Fair Market Value at
the time of exercise of the Shares subject to the Option, or (iii) any
combination of (i) and/or (ii) and cash, together having a Fair Market Value
equal to the exercise price of the Shares with respect to which the Option is
exercised.  For this purpose, any Shares so tendered or withheld shall be deemed
to have a Fair Market Value as determined under the Plan.

To exercise the Option, you must send written notice to the Committee at the
address provided in SECTION 11 of this Agreement.  Such notice shall (1) state
the number of Shares being purchased pursuant to the Option (2) be signed by the
person or persons exercising the Option and (3) be accompanied by payment of the
full purchase price of such Shares (as provided above).  Certificates evidencing
Shares of the Company shall not be delivered to you until an appropriate notice
has been delivered and payment has been made.

2. OPTION TERM AND VESTING.  The term of the Option (the “Option Term”) shall be
a period of ten (10) years from the Date of Grant, subject to earlier
termination as provided in SECTIONS 3 and 4 or as may be provided in the Plan.
 Except as otherwise provided below in SECTIONS 3 or 4 which provide for
accelerated vesting under certain circumstances, the Option shall become
exercisable with respect to 33-1/3 percent of the total number of Shares covered
by the Option on the first anniversary of the Date of Grant and with respect to
an additional 33-1/3 percent on each of the second anniversary and the third
anniversary of the Date of Grant, respectively.  When the Option becomes
exercisable with respect to any Shares, those Shares may be purchased at any
time, or from time to time, in whole or in part, until the Option Term expires,
subject to the terms of this Agreement and the Plan.

3.TERMINATION OF EMPLOYMENT OR SERVICE.

(a) Notwithstanding the vesting schedule set forth in SECTION 2, if you cease to
be an Employee or a Non-Employee Director (as applicable) of the Company or a
Subsidiary (as applicable) due to a Termination for Cause, all outstanding
Options whether vested or unvested shall be void and deemed to be forfeited upon
the date your employment or service ceases and shall not be exercisable to any
extent whatsoever.

(b)If you cease to be an Employee or a Non-Employee Director (as applicable) of
the Company or a subsidiary (as applicable) for any reason other than Cause,
Death, Disability or Retirement, the unvested portion of the Option shall
terminate immediately and the vested portion of the Option that is exercisable
as of the date employment ceases shall remain exercisable for ninety (90) days
following such termination, but not later than the expiration of the Option
Term.  If you do not exercise the Option during such period, the Option shall be
void and deemed to have been forfeited upon the expiration of such period and
shall be of no further force or effect.



--------------------------------------------------------------------------------

Exhibit 10.24

(c)If you cease to be an Employee or a Non-Employee Director (as applicable) of
the Company or a Subsidiary (as applicable) by reason of your Death or
Disability, the unvested portion of the Option shall immediately vest and become
exercisable and the Option shall remain exercisable for five (5) years following
the date of Death or Disability, but not later than the expiration of the Option
Term.  If you, or your authorized representative in the case of death, do(es)
not exercise the Option during such period, the Option shall be void and deemed
to have been forfeited upon the expiration of such period and shall be of no
further force or effect.

(d)If you cease to be an Employee or a Non-Employee Director (as applicable) of
the Company or a Subsidiary (as applicable) by reason of your Retirement, the
unvested portion of the Option shall immediately vest and become exercisable and
the Option shall remain exercisable for five (5) years following the date of
such Retirement, but not later than the expiration of the Option Term.  If you
do not exercise the Option during such period, the Option shall be void and
deemed to have been forfeited upon the expiration of such period and shall be of
no further force or effect.

4.             ADJUSTMENT; CHANGE IN CONTROL.

(a)    The Option may be adjusted or terminated in any manner as contemplated in
the Plan.

(b)     Unless the Committee determines otherwise in accordance with the terms
of the Plan, upon the occurrence of a Change in Control, all Options shall
become exercisable as and to the extent set forth in Article XII of the Plan.

(c)     Except as provided herein, the Option may be exercised in whole at any
time or in part at any time to the extent that the Shares under the Option are
then exercisable.  In no event, however, may the Option be exercised after the
expiration of the Option Term, as described in SECTION 6 below.

5.       TRANSFER RESTRICTIONS.  The Option is non-transferable otherwise than
by will or the laws of descent and distribution.  It may be exercised only by
you, or if you die, by your executor, administrator, or person(s) to whom the
Option is transferred by will or the laws of descent and distribution in
accordance with SECTION 3.

6.      EXPIRATION OF AGREEMENT.  All rights to exercise the Option shall
expire, in any event, upon the expiration of the Option Term.

7.       SHARE CERTIFICATES.  Certificates evidencing Shares issued upon any
exercise of the Option may bear a legend setting forth, among other things, such
restrictions on the disposition or transfer of the Shares as the Company may
deem appropriate to comply with federal and state securities laws.

8.      IMPACT OF AGREEMENT ON YOUR EMPLOYMENT OR SERVICE.  Nothing contained in
this Agreement or the Plan shall restrict the right of the Company or any of its
Subsidiaries to terminate your employment or service at any time with or without
Cause subject to any written employment agreement.

9.    AGREEMENT IS SUBJECT TO PLAN.  This Agreement is subject to all terms,
provisions, and conditions of the Plan, which is incorporated herein by
reference and to such regulation as may from time to time be adopted by the
Committee.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the terms, conditions, and provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.

10.    NATURE OF OPTION.  This Agreement is intended to grant a Nonqualified
Option.

11.    NOTICE.  All notices by you to the Company and your exercise of the
Option shall be addressed to Haynes International, Inc., 1020 West Park Avenue,
P.O. Box 9013, Kokomo, IN 46904, ATTENTION: Compensation Committee, or such
other address as the Company may, from time to time, specify.

12.    SECURITIES LAWS.  Notwithstanding anything contained in this Agreement or
in the Plan to the contrary, the Option may not be exercised until all
applicable federal and state securities requirements pertaining to the offer and
sale of the securities issued pursuant to the Plan have been met and the Company
has been advised by



--------------------------------------------------------------------------------

Exhibit 10.24

counsel satisfactory to the Company that all applicable requirements have been
met.  If requested by the Committee, you agree to deliver to the Company such
signed representations and covenants as may be necessary, satisfactory to the
Company in the opinion of counsel, for compliance with applicable federal and
state securities laws and such other instruments and agreements as the Committee
may reasonably request.

13.     WITHHOLDING.  The Company shall have the right to withhold from your
regular cash compensation, if any, or from any payments under this Agreement, or
require you to submit, amounts sufficient to satisfy any federal, state, or
local income or employment tax withholding requirements arising from your
exercise of any rights under this Agreement or make such other arrangements
satisfactory to the Company with regard to such taxes, including the withholding
of Shares of common stock that are subject to the Option, at such time as the
Company deems necessary or appropriate for compliance with such laws.

14.   DEFINITIONS.  All capitalized terms not otherwise defined herein shall
have the meanings assigned to them in the Plan.

 

Very truly yours,





 

HAYNES INTERNATIONAL, INC.

 

 

 

 

 

 

 

«Company Officer»









--------------------------------------------------------------------------------

Exhibit 10.24

ACCEPTANCE OF NONQUALIFIED STOCK OPTION AGREEMENT

I hereby accept the terms and provisions of this Nonqualified Stock Option
Agreement, dated DATE OF GRANT (“Agreement”), and the Haynes International, Inc.
(“Company”) 2020Incentive Compensation Plan, as amended through the date hereof
(“Plan”).  I acknowledge that I have received a copy of the Plan, and I am
familiar with the terms and provisions of the Plan and the Agreement.  I agree
to accept as binding, conclusive, and final all decisions and interpretations of
the Company’s Board of Directors and Committee upon any questions arising under
the Plan or this Agreement.

Dated this day of , .

 

 

 

 



PARTICIPANT







 









--------------------------------------------------------------------------------